ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-082, concluding that WALTER D. LEVINE of FLORHAM PARK, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.9(a) (representing a client in the same or a substantially related matter in which the client’s interests are materially adverse to a former client, without obtaining the former client’s consent), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WALTER D. LEVINE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.